Case: 21-11113      Document: 00516320862         Page: 1     Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 16, 2022
                                  No. 21-11113                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Roaryrious Perkins,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 2:21-CR-24-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Roaryrious
   Perkins has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Perkins has filed a response. As to Perkins’s claims


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11113      Document: 00516320862          Page: 2   Date Filed: 05/16/2022




                                    No. 21-11113


   of ineffective assistance of counsel, the record is not sufficiently developed
   to allow us to make a fair evaluation of them; we therefore decline to consider
   the claims without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014).
          Otherwise, we have reviewed counsel’s brief and the relevant portions
   of the record reflected therein, as well as Perkins’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2